
	
		I
		111th CONGRESS
		2d Session
		H. R. 5743
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Ms. Speier (for
			 herself, Mr. Miller of North Carolina,
			 Mr. George Miller of California, and
			 Mr. Frank of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Credit Reporting Act to prohibit the
		  furnishing of certain negative loan modification information to a consumer
		  reporting agency and to prohibit such information from being used in computing
		  a consumer’s credit score.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Homeowners’ Credit History Act of
			 2010.
		2.Furnishing of
			 certain loan modification information prohibitedSection 623 of the Fair Credit Reporting Act
			 (15 U.S.C. 1681s–2) is amended by adding at the end the following new
			 subsection:
			
				(f)Furnishing of
				certain loan modification information prohibitedA person shall not furnish to a consumer
				reporting agency any negative information regarding or resulting from the
				modification of the terms of a consumer loan that is secured by 1 to 4 units of
				residential real property, including any agreement to reduce the amount of the
				payments for the loan or to reduce the principal amount of such loan, whether
				or not such modification is on a permanent, temporary, or trial
				basis.
				.
		3.Requirements
			 relating to information used to calculate credit scoresThe Fair Credit Reporting Act is further
			 amended by inserting after section 605B the following new section:
			
				605C.Requirements
				relating to information used to calculate credit scores
					(a)ProhibitionA person shall not, in calculating any
				credit score of a consumer, produce a less favorable credit score on the basis
				of any information regarding or resulting from the modification of the terms of
				a consumer loan that is secured by 1 to 4 units of residential real property,
				including any agreement to reduce the amount of the payments for the loan or to
				reduce the principal amount of such loan, whether or not such modification is
				on a permanent, temporary, or trial basis.
					(b)DefinitionFor purposes of this section, the term
				credit score means a numerical value or a categorization derived
				from a statistical tool or modeling system used by a person who makes or
				arranges a loan to predict the likelihood of certain credit behaviors,
				including
				default.
					.
		4.Effective
			 dateThe amendments made by
			 this Act shall take effect after the 90-day period beginning on the date of the
			 enactment of this Act.
		
